         Case 1:18-cv-02929-RBW Document 51 Filed 01/24/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )
                                              )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official              )
capacity as Secretary of Health and           )
Human Services,                               )
                                              )
               Defendant.                     )
                                              )

         JOINT PROPOSED SCHEDULE FOR COMPLETION OF DISCOVERY

       Pursuant to this Court’s Order of December 26, 2019, the parties submit this joint

proposed schedule for the completion of discovery. The parties were not able to agree on the

schedule and present their separate statements and proposals in this single document.

       Plaintiffs’ Statement:

       Plaintiffs’ Proposal

       In short, Plaintiff’s propose that all document production (including Part C denials) be

completed by February 10, 2020. A proposed order is attached as Exhibit A.

       On May 20, 2018 and July 1, 2019, Plaintiffs served document requests seeking basic

information concerning CGM claims submitted and appeals of denials of those claims. After a

series of delays and objections by the Secretary, this Court ordered production of all Initial

Denial information (explicitly including the HICN of each beneficiary) by November 22, 2019.

See Dkt. #47. Among the data sought by the Requests was the date each claim was submitted.

With regard ALJ and MAC appeal data for Part B cases only, the Court ordered production by

December 9, 2019. Further, the Court allowed Plaintiffs to serve ten additional requests for
         Case 1:18-cv-02929-RBW Document 51 Filed 01/24/20 Page 2 of 7



admission “upon completion of the defendant’s document production” but declined to order

responses any faster than the standard 30-day time frame. Pursuant to the Court’s Order, the

parties were required to propose a schedule for the completion of discovery on December 16,

2019.

        In advance of the December 16, 2019, the parties conferred but were unable to agree.

Plaintiffs proposed completion by January 7, 2020 (i.e., nearly 8 months since the First Set of

Requests). The Secretary sought more time but refused to provide any information of its alleged

diligence in the preceding multi-month time frame.

        In its Order of December 26, 2019, the Court ordered production of some Part B

information in January 2020. Further, the Court ordered that class certification related discovery

to complete before March 16, 2020. See Dkt. #49. In addition, the Court ordered opening class

certification briefs to be filed on March 23, 2020. See Dkt. #50.

        Simply working backward from the March 16th date, Plaintiffs would need the document

production completed by February 14, 2020 to even be able to serve requests for admission and

get responses before the close of class discovery. Of course, Plaintiffs would need time to

analyze any production before serving the requests. Further, of course, Plaintiffs anticipate that

they may need to conduct depositions. Thus, even Plaintiffs’ proposal would only give Plaintiffs

a week to complete their review.

        Plaintiffs have also become aware that the Secretary’s prior production failed to comply

with the Court’s Order is multiple ways. Plaintiff’s will separately address that issue.

        Response to the Secretary’s Proposal

        The Secretary’s claim that he produced the information required by the Court’s Order of

November 6, 2019 is simply false. It is now apparent that the Secretary did not produce HICN



                                               -2-
         Case 1:18-cv-02929-RBW Document 51 Filed 01/24/20 Page 3 of 7



information for a significant number of initial denials of claims (e.g., for Ms. Lewis’ claim at

issue in this case). Likewise, the Secretary now admits that it produced no initial denial Part C

information, which is believed to constitute one-third of all claims. This is the basic information

that would be necessary to even begin determining the size of the class. Thus, as of today, 249

days after Plaintiffs served Requests for Production seeking this basic information, the Secretary

has still failed to produce it – despite a court order to do so. Indeed, without this information,

Plaintiffs are unable to address the class certification issues and briefs are due on March 23,

2020.

        The Secretary’s request for more time to even propose when he will complete the

discovery is both unsupported and unworkable. First, the Secretary has consistently failed and

refused to provide any information on alleged diligence in responding to the discovery requests.

Given the passage of more than eight months since service, there would have to be powerful

evidence to support the idea that a party was acting diligently when it has failed to produce the

information or even propose a schedule to do so. Again, the Secretary fails and refuses to

produce that evidence. Second, the Secretary’s request for an extension to even propose a

schedule is unworkable. As proposed, the Secretary’s request for extension would effectively

preclude Plaintiffs from conducting the discovery allowed by the Court before the close of

discovery on March 16, 2020.

        The Secretary asserts that he will not oppose blowing up the schedule because of his

failure to diligently respond to the requests or comply with the Court’s Order. Doing that would

only compound the prejudice to Plaintiffs of the Secretary’s delay tactics. This is a case where

the Secretary asserts that life-saving CGMs are not “primarily and customarily used to serve a

medical purpose” and the Secretary has fully litigated and lost that issue three times already. In



                                                -3-
         Case 1:18-cv-02929-RBW Document 51 Filed 01/24/20 Page 4 of 7



the fourth case on the identical issue, the Secretary has repeatedly delayed resolution. Especially

given the Secretary’s refusal to provide any information on alleged diligence, failure to comply

with the Court’s Order, and the ongoing prejudice to Plaintiffs, Plaintiff oppose additional delay.

       The Secretary’s Statement:

       In accordance with this Court’s order, the Secretary has now made three substantial

productions, and will make a fourth no later than January 31, 2020. The Secretary has produced:

a) “spreadsheets containing information regarding initial denials of Medicare coverage for

continuous glucose monitors, including each beneficiary’s Health Insurance Claim Number

(HICN),” 1 ECF No. 47 at 1; b) “appeal decisions by the Medicare Appeals Council and

administrative law judges as to Part B claim denials,” id.; and c) “the reconsideration decisions

on Part B claims for coverage of continuous glucose monitors” dating from December 2012

through July 2019, ECF No. 49 at 1. The Secretary will produce “the redetermination decisions

on Part B claims for coverage of continuous glucose monitors dating from July 2016 through

July 2019” on or before January 31, 2020, as this Court has ordered. Id.




1
  Plaintiffs have expressed concerns with the completeness of the “spreadsheets containing
information regarding initial denials,” which the parties are working to address without the
Court’s assistance. Plaintiffs have raised three issues with this production. First, the
spreadsheets did not include a field for the date each claim was submitted. Second, plaintiffs
assert that some of the claim numbers were altered in production. Third, Plaintiffs assert that, for
certain claims, the Health Insurance Claim Number (HICN) field instead contained a Medicare
Beneficiary Indentifier (MBI), which is a different unique identification number. To be clear,
when plaintiffs assert that “the Secretary did not produce HICN information for a significant
number of initial denials of claims,” supra at 2–3, what they mean is that, for some claims, they
believe that an MBI was listed in the HICN field. The Secretary is investigating these last two
irregularities, which were first raised on January 13, and intends to include the date submitted
field in any corrected production.
                                               -4-
           Case 1:18-cv-02929-RBW Document 51 Filed 01/24/20 Page 5 of 7



       The following productions remain to be made:

       •       any data on redetermination decisions regarding Part B claim denials for coverage

of continuous glucose monitors dating from December 2012 through July 2016;

       •       reconsideration decisions regarding Part C claim denials for coverage of

continuous glucose monitors; and

       •       decisions by administrative law judges as to Part C appeals.

The Secretary proposes to produce the decisions by administrative law judges as to Part C

continuous glucose monitor appeals on or before February 7, 2020. That will leave Part C

reconsideration decisions and older Part B redetermination decisions.2 The Secretary is still

gathering information about the status of those productions, and additional time is needed for the

parties to meet and confer about those productions and plaintiffs’ concerns with the earlier

productions (including plaintiffs’ request for additional Part C records). The Secretary therefore

asks the Court to give the parties leave to make another joint filing on or before February 3,




2
  Plaintiffs made clear today that they are also seeking information about the Part C equivalent of
initial denials and redetermination decisions. Plaintiffs first raised this issue by email on
December 5. Undersigned counsel for the Secretary responded on December 9, explaining that:

       I have agreed to produce Part C records at the reconsideration, ALJ, and Appeals
       Council levels. (Indeed, today’s production contains Part C decisions from the
       Appeals Council.) But the first production contained records of initial denials and
       redetermination decisions, where Medicare Advantage Organizations [that is,
       private health insurance companies] perform the functions of [Medicare
       administrative contractors] for Part C beneficiaries. I do not believe that HHS has
       records of the initial denials (or redetermination decisions) made by Medicare
       Advantage Organizations, but I will inquire again if you have reason to think
       otherwise.

To the best recollection of undersigned counsel for the Secretary, plaintiffs did not raise this
issue again until today. Plaintiffs have suggested that the Secretary committed to provide these
disputed records at the hearing held on November 5. The parties will shortly meet and confer
and attempt to resolve this dispute without the Court’s assistance.
                                               -5-
            Case 1:18-cv-02929-RBW Document 51 Filed 01/24/20 Page 6 of 7



2020, proposing a schedule for the remaining productions in this case. A proposed scheduling

order is attached as Exhibit B.

       This proposed schedule will not add any undue delay to these proceedings. The

protective order enabling production in this case was entered on November 6, 2019. Since that

time, the Secretary has produced more than 16,000 pages of records to plaintiffs, many of which

have had to be redacted to remove true names and addresses and reviewed for confidential

medical information. The Secretary’s diligence speaks for itself. Although the Secretary does

not have a precise figure, he reasonably believes that many thousands of pages will remain to be

produced after the next scheduled production (itself numbering thousands of pages) is made on

January 31. It is not remotely feasible to complete all production by February 10, as plaintiffs

propose: undersigned counsel does not yet have all of the relevant documents in hand, nor are the

resources available to complete the review and redaction of those documents on such a short

timeline.

       Although the Secretary does not seek delay, he will not oppose any extension of the

discovery schedule or class action briefing schedule that is necessary to allow plaintiffs to review

the productions or serve their additional requests for admission. The Secretary only asks for

enough time to make the remaining productions in an orderly fashion.



                                                     Respectfully submitted,

                                                     /s/Jeffrey Blumenfeld
                                                     D.C. Bar No. 181768
                                                     LOWENSTEIN SANDLER LLP
                                                     2200 Pennsylvania Avenue, NW
                                                     Washington, DC 20037
                                                     Telephone: (202) 753-3800
                                                     Facsimile: (202) 753-3838
                                                     jblumenfeld@lowenstein.com

                                               -6-
        Case 1:18-cv-02929-RBW Document 51 Filed 01/24/20 Page 7 of 7




                                                       and

                                          PARRISH LAW OFFICES
                                          James C. Pistorino
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs

                                                 and

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          MICHELLE BENNETT
                                          Assistant Director, Federal Programs Branch

                                          /s/ James Bickford
                                          JAMES BICKFORD
                                          Trial Attorney (N.Y. Bar No. 5163498)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

                                          Counsel for Defendant
Date: January 24, 2020




                                    -7-
